                 THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF MISSOURI


ALICE WRIGHT



                 Plaintiff,

VS.                             Case No. 4:21-00064-MC-W-HFS

DST SYSTEMS, INC.,

                 Defendant.




      DEFENDANT DST SYSTEMS, INC.’S SUGGESTIONS IN SUPPORT OF
            ITS MOTION TO DISMISS AND IN OPPOSITION TO
        PLAINTIFF’S MOTION TO CONFIRM ARBITRATION AWARD
               DST Systems, Inc. (“DST”) respectfully submits these suggestions in support of

its motion to dismiss and in opposition to plaintiff Alice Wright’s (“Plaintiff”) motion to confirm

her arbitration award (the “Motion”).

                                PRELIMINARY STATEMENT

               Plaintiff baselessly seeks to interrupt an ongoing arbitration proceeding before the

American Arbitration Association (the “AAA”) by moving for confirmation of an award that is

undergoing appellate review before the AAA and that, under the express terms of the parties’

arbitration agreement (the “Arbitration Agreement”), does not become final or eligible for

confirmation until the completion of that AAA appellate process. Indeed, Plaintiff failed to even

disclose to this Court that, before her Motion was filed, DST had appealed the award that

Plaintiff seeks to confirm. The AAA currently is in the process of administering the selection of

arbitrators to hear an appeal, and has confirmed that it intends to proceed with the arbitration

appeal process. As a result, the arbitration has not concluded and the award cannot be

confirmed.

               The AAA issued the award by email on December 2, 2020. No party received the

award prior to that date. The Arbitration Agreement specifically provides that any award is

subject to appellate review before an AAA arbitrator. DST noticed its appeal on January 29,

2021—within sixty days of the dissemination of the award, as provided in the Arbitration

Agreement. (Ex. A.) While Plaintiff may argue that the notice of appeal was somehow untimely

because the award indicates that it was signed on November 24, 2020 and the time to appeal

should have run from that date (more than a week before the award was issued and any party

received it), that position is frivolous, contrary to the AAA rules, and, in any event, a matter for

an arbitrator to resolve. Indeed, Plaintiff asserted to the AAA that no appeal could be heard

because the notice of appeal supposedly was untimely, and the AAA rejected Plaintiff’s position.
The AAA has expressly confirmed that it retains jurisdiction over the arbitration, has provided to

the parties a list of arbitrators to hear an appeal of the award, and has indicated that an arbitrator

will resolve any timeliness objections raised by Plaintiff. (Exs. B–E.) Yet Plaintiff nonetheless

asks this Court to interfere with the AAA’s administration of the appellate review required under

the Arbitration Agreement by confirming a non-final award; an outcome that would violate the

terms of the Arbitration Agreement, the Federal Arbitration Act, and Eighth Circuit law.

               First, the Court has no jurisdiction over this ongoing arbitration proceeding. The

Court’s jurisdiction to confirm arbitral awards under the Federal Arbitration Act (“FAA”) is

limited to final awards. Here, the express terms of the Arbitration Agreement provide that the

arbitration is not final until the completion of the AAA appeal process.

               Second, Plaintiff’s anticipated argument that DST’s notice of appeal was not

timely because the time for such an appeal began to run before the award was issued and before

any party was even aware of such an award is meritless. As the AAA already concluded, should

Plaintiff seek to challenge the timeliness of an appeal, she should do so before an arbitrator.

Plaintiff’s position also is contrary to all relevant authority, including the AAA rules, which

provide that the time to appeal runs from when the award was issued.

               The Court thus should dismiss Plaintiff’s Motion and “direct[] the parties to

proceed to arbitration in accordance with the terms of the agreement.” See 9 U.S.C. § 4. The

Court also should award DST its costs and attorneys’ fees for responding to Plaintiff’s frivolous

Motion seeking confirmation of an award that controlling authority provides cannot be

confirmed because it is subject to ongoing arbitration proceedings. Plaintiff has no justification

for filing her Motion and, indeed, Plaintiff’s sole argument that the award somehow is final




                                                   2
because the time to appeal has run is directly foreclosed by the AAA rules, the AAA itself, and

black-letter law that any dispute about arbitration time limits may only be resolved by arbitrators.

                                         BACKGROUND

               Plaintiff was a participant in the profit sharing portion (“PSP”) of the retirement

plan that DST offered to its employees. Plaintiff is subject to the Arbitration Agreement. (Mot.

¶ 1.) Although Plaintiff’s PSP investments substantially increased in value, Plaintiff nonetheless

claimed in AAA arbitration that DST violated its fiduciary duties by supposedly failing to

adequately monitor the performance of the PSP’s investment manager, Ruane, Cunniff &

Goldfarb, Inc., which had complete discretion over the investments held in the PSP.

               Plaintiff submitted her demand for arbitration on August 9, 2018. An arbitration

hearing was held from September 28 to October 2, 2020; Plaintiff and DST submitted post-

hearing briefs; Plaintiff submitted her application for attorneys’ fees; and DST opposed the

application for attorneys’ fees on November 12, 2020.

               The AAA issued the arbitrator’s award to the parties via email on December 2,

2020. (Ex. F.) The AAA case file confirms the date of the arbitrator’s decision as December 2,

2020. (Ex. F-1.) Although the award itself indicates that it was signed on November 24, 2020, it

is undisputed that the award was not issued and no party received it until December 2, 2020.

               The Arbitration Agreement provides that either party may seek appellate review

within the AAA of any arbitral award. The Arbitration Agreement provides that “[i]f a party

serves notice of an Arbitration Appeal, the selection of an Arbitrator to hear and decide the

appeal shall be under the arbitrator selection procedure of this [Arbitration Agreement]. In an

Arbitration Appeal, the Arbitrator shall review the Arbitration decision on the same legal

grounds that a first level federal court of appeals would review the decision of a trial judge

sitting without a jury.” (ECF No. 1-1 at 2.) Either party may serve written notice of an


                                                 3
arbitration appeal “within 60 days after the Arbitration decision.” (Id.) Within sixty days of

receipt of the award, on January 29, 2021, DST filed its notice of appeal. (See Ex. A.)

                  The Arbitration Agreement also provides that the “the arbitration decision and

award shall not become final until the conclusion of the arbitration process under this

[Arbitration Agreement].” (ECF No. 1-1 at 3.) Only “[a]fter the conclusion of the arbitration

process, including the time period for an Arbitration Appeal and related proceedings, DST or the

Associate may file a legal action”1 to enforce the “final decision and award based on any

available legal ground in the federal district court.” (Id. (emphasis added).)

                  On February 3, 2021, before the conclusion of the arbitration process, Plaintiff

filed her Motion in this Court.

                  On February 11, 2021, the AAA informed the parties that it would “be providing

a list of appellate arbitrators shortly” and determined that the issue of timeliness of the appeal

“can be addressed with the arbitrator immediately upon appointment.” (Ex. B.) On February 16,

2021, the AAA reiterated that “[t]he parties may submit their positions to the appellate arbitrator

for review” and began to administer the appeal process by providing to the parties a list of

proposed appellate arbitrators. (See Exs. C–E.)

                                                  ARGUMENT

I.       The Court Has No Jurisdiction to Confirm a Non-Final Arbitration Award

                  The Court has no jurisdiction over this case because the parties have not agreed

that a judgment of the court shall be entered. The FAA provides the basis for a court’s

jurisdiction to confirm arbitration awards: the Court has jurisdiction only “[i]f the parties in their

agreement have agreed that a judgment of the court shall be entered upon the award made


1    Plaintiff’s Motion tellingly omits the phrase “including the time period for an Arbitration Appeal and related
     proceedings” in quoting this same language. (Mot. ¶ 13.)



                                                          4
pursuant to the arbitration.” 9 U.S.C. § 9. Such jurisdiction extends only to final awards, and a

federal court may not confirm an award that is subject to ongoing arbitration proceedings.

Wootten v. Fisher Invs., 688 F.3d 487, 491 (8th Cir. 2012). The Eighth Circuit adheres to the

“complete arbitration rule”: “For an arbitration to be final and therefore federal

court jurisdiction to be proper, there must be a ‘complete arbitration.’” Id. (quoting Local 36,

Sheet Metal Workers Int’l Ass’n. v. Pevely Sheet Metal Co., 951 F.2d 947, 949–50 (8th Cir.

1992)).

               Here, there is no complete arbitration and no final award over which the Court

could exercise jurisdiction to confirm. Not only does the Arbitration Agreement expressly

provide that no arbitration decision becomes final until the conclusion of the arbitration process,

including an arbitration appeal (see ECF No. 1-1 at 3), but also the AAA is currently

administering the selection process for an arbitrator to hear such an appeal and already has

proposed appellate arbitrators (see Exs. B–E). The Court’s jurisdiction therefore does not attach

until the conclusion of that AAA appellate process. See Demuth v. Navient Sols., LLC, 2017 WL

3492541, at *2 (W.D. Pa. Aug. 15, 2017) (dismissing motion to confirm arbitration award and

finding “that Plaintiff’s action is premature” because of pending AAA appeal); EDF Int’l S.A. v.

YPF S.A., 676 F. Supp. 2d 317, 320 (D. Del. 2009) (holding that confirmation of an award could

occur after foreign arbitration appeal).

               Plaintiff’s assertion that this Court should confirm an award that is subject to

ongoing proceedings within the AAA runs afoul of exactly the concerns that the “complete

arbitration rule” is designed to avoid: “piecemeal litigation and repeated judicial review.” CAA

Sports LLC. v. Dogra, 2019 WL 1001041, at *2 (E.D. Mo. Feb. 28, 2019).




                                                 5
II.    Plaintiff’s Argument that the Award Is Final Is Meritless

               Although Plaintiff failed to disclose to the Court that DST had noticed an

arbitration appeal, Plaintiff presumably will wrongly argue to the Court that the time for appeal

has run and the award is somehow final despite ongoing AAA proceedings. As the AAA already

has concluded, any argument that Plaintiff wishes to make about timeliness should be determined

by an arbitrator, not this Court. Moreover, Plaintiff’s position that an arbitration appeal is not

timely is meritless and contrary to the Arbitration Agreement, the default AAA rules, the Federal

Rules of Appellate Procedure, the FAA, and the case law.

       A.      Whether the Appeal Is Timely Should Be Resolved by an Arbitrator

               As discussed below, Plaintiff’s anticipated position that the arbitration appeal

noticed by DST is somehow untimely is entirely baseless. But the law is clear that any dispute

over timeliness must be resolved by an arbitrator.

               It is black-letter law that disputes over questions of procedural arbitrability—such

as the timeliness of a notice of appeal—are questions for arbitrators, not courts. The Supreme

Court has held that the applicability of a “time limit rule is a matter presumptively for the

arbitrator, not for the judge.” Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 85 (2002);

see also, e.g., United Steelworkers of Am. v. St. Gobain Ceramics & Plastics, Inc., 505 F.3d 417,

422 (6th Cir. 2007) (“[A]rbitrators rather than judges should resolve disputes over time-

limitation provisions”); Intl. Ass’n of Bridge, Structural, Ornamental & Reinforcing

Ironworkers, Shopman’s Local 493 v. EFCO Corp. & Constr. Prods., Inc., 359 F.3d 954, 957

(8th Cir. 2004) (“[T]he question of whether the procedural prerequisites have been complied

with . . . is a matter for the arbitrator and not for the court.”). In Howsam, the Supreme Court

examined an arbitration rule governing the time within which an arbitration must be commenced

and squarely held that such a rule “falls within the class of gateway procedural disputes” that


                                                  6
arbitrators should decide and “is presumptively for the arbitrator, not for the judge.” Howsam,

537 U.S. at 85. Since Howsam was decided, courts in this Circuit routinely have applied its

reasoning in declining to decide time limit disputes in the arbitration context.2

                 This case is no different from Howsam and its progeny: Plaintiff’s anticipated

assertion that the arbitration appeal was untimely is erroneous, and the issue is “presumptively

for the arbitrator” to decide. Id. Nothing in the Arbitration Agreement rebuts this presumption.

Nor does the Arbitration Agreement show “that the parties intended to have a court, rather than

an arbitrator, interpret and apply the [ ] time limit rule.” Id. at 86. To the contrary: with the

exception of disputes not at issue here, the Arbitration Agreement provides that “the Arbitrator

shall determine all other disputes regarding this [Arbitration Agreement].” (ECF No. 1-1 at 3.)

Indeed, the AAA already has proposed appellate arbitrators and determined that the appellate

arbitrator can address the issue of timeliness of the appeal. (See Exs. B–E.) This dispute, about

the Arbitration Agreement’s provisions governing arbitration procedure, thus should be

determined by an arbitrator.3

        B.       DST Timely Appealed the Award

                 Although any determination of questions of arbitration procedure belongs to an

arbitrator, Plaintiff’s anticipated position that the award is final because the time to appeal

somehow expired is baseless. Plaintiff likely will contend that, contrary to the Arbitration



2   See, e.g., Pro Tech Indus. v. URS Corp., 377 F.3d 868, 871–72 (8th Cir. 2004) (“[I]ssues of procedural
    arbitrability, i.e., whether prerequisites such as time limits, notice, laches, estoppel, and other conditions
    precedent to an obligation to arbitrate have been met, are for the arbitrators to decide”) (citing Howsam, 537
    U.S. at 85); United Steelworkers of Am., v. The Duluth Clinic, Ltd., 2005 WL 1668406, at *6 (D. Minn. July 18,
    2005) (“Accordingly, the Court determines that, based on Howsam and relevant Eighth Circuit precedent, the
    issue of whether the Grievance was timely filed is for the arbitrator.”).
3   Plaintiff’s argument about the scope of the Court’s review of arbitration awards is plainly irrelevant. (See Mot.
    at 3–4.) DST does not now seek to interrupt the arbitration process and challenge the award on its merits in this
    forum. Rather, DST requests that this Court dismiss Plaintiff’s Motion and allow the AAA to continue handling
    the appeals process—a process that Plaintiff agreed to.



                                                         7
Agreement, the default AAA rules, the Federal Rules, the FAA, and the case law, the time to

appeal somehow begins to run before an award is issued and before the parties even received the

award.

                 The Arbitration Agreement, the default AAA appellate rules, the Federal Rules of

Appellate Procedure, the FAA, and the case law all agree: the delivery of an arbitration award or

judgment to the parties begins the time period to seek appeal. The Arbitration Agreement states

that either party may serve written notice of an arbitration appeal “within 60 days after the

Arbitration decision.” (ECF No. 1-1 at 2.) The default AAA appellate rules, in unmodified

part,4 state that the time to file a notice of appeal begins “from the date the Underlying Award is

submitted to the parties.” (emphasis added).5 The rule is the same in federal court.6 Federal

Rule of Appellate Procedure 4(a)(1)(A) provides that, in civil cases, the time to notice an appeal

runs from the date of “entry of judgment.” Section (a)(7)(A)(i) of Rule 4 makes clear that

“entry” means “when the judgment or order is entered in the civil docket” (emphasis added).

See also Wheat v. Pfizer, Inc., 31 F.3d 340, 342 (5th Cir. 1994) (“[F]or purposes of determining

whether a notice of appeal was timely, the relevant date is the date the post-trial motion was

entered on the docket, not the date it was filed.”); Vincent v. Consolidated Operating Co., 17

F.3d 782, 785 n.8 (5th Cir. 1994) (“The district court signed the judgment two days earlier, on

April 26, and it was filed on that date. The timing of posttrial motions, however, turns on the




4   The Arbitration Agreement modifies the time limit to file a notice of appeal from thirty to sixty days, but does
    not alter the triggering date laid out in the default AAA appellate rules—the date of submission.
5   Optional Appellate Arbitration Rules, American Arbitration Association,
    https://www.adr.org/sites/default/files/AAA-ICDR_Optional_Appellate_Arbitration_Rules.pdf (last visited Feb.
    11, 2021).
6   The Arbitration Agreement provides that, in an arbitration appeal, “the Arbitrator shall review the Arbitration
    decision on the same legal grounds that a first level federal court of appeals would review the decision of a trial
    judge sitting without a jury.” (ECF No. 1-1 at 2.)



                                                          8
date the judgment was entered on the docket, which in this case was April 28.”) (emphasis in

original). The FAA likewise refers to the delivery of an award as the trigger date to serve a

notice of a motion to vacate, modify, or correct an award. 9 U.S.C. § 12 (“Notice of a motion to

vacate, modify, or correct an award must be served upon the adverse party or his attorney within

three months after the award is filed or delivered”) (emphasis added). Courts thus have held

that, under the FAA, “electronic ‘delivery’ occur[s] when the e-mail [is] sent.” Webster v. A.T.

Kearney, Inc., 507 F.3d 568, 573–74 (7th Cir. 2007) (also noting that “the award was ‘delivered’

. . . when the AAA case manager placed the award in the mail”).

               There is no dispute that the award was delivered by email on December 2, 2020.

(See Ex. F.) The default AAA rules, the Federal Rules, and the FAA thus provide that the time

to appeal ran from that date—not, as Plaintiff contends, from the date on which the award was

signed but not disseminated to the parties. As a result, the notice of appeal filed by DST on

January 29, 2021 was timely within the 60-day period set forth in the Arbitration Agreement.

(See Ex. A.)

               By contrast, Plaintiff can cite no authority suggesting that the date on which an

award is signed triggers the time to appeal. Nor does such a position make any sense. If

Plaintiff was correct, the parties’ time to exercise their rights under the Arbitration Agreement

would start to run before any party received an award or knew that one existed. Should the AAA

delay in disseminating an arbitrator’s signed award to the parties, Plaintiff’s position would mean

that the parties would be deprived of time afforded to them under the Arbitration Agreement to

seek further review. And Plaintiff’s position could lead to the further absurd result that the

parties’ time to appeal expired before they ever received the award, thus eviscerating the time

limits set forth in the Arbitration Agreement.




                                                 9
                                         CONCLUSION

               Plaintiff’s Motion should be dismissed in its entirety with prejudice. Pursuant to

9 U.S.C. § 4, the Court should order the parties to proceed with the appeals process before the

AAA, as set forth in the Arbitration Agreement. The Court also should award DST its costs and

attorneys’ fees for responding to Plaintiff’s frivolous Motion.

Dated: February 17, 2021                           Respectfully Submitted,
       Kansas City, Missouri
                                                   SHOOK, HARDY & BACON L.L.P.


                                                   By:   /s/ Robert T. Adams

                                                   Robert T. Adams (rtadams@shb.com)
                                                   Ann M. Songer (asonger@shb.com)
                                                   Michael S. Cargnel (mcargnel@shb.com)
                                                   Rick Shearer (rshearer@shb.com)
                                                   2555 Grand Blvd.
                                                   Kansas City, Missouri 64108
                                                   (816) 474-6550

                                                   Attorneys for DST Systems, Inc.




                                                10
                               CERTIFICATE OF SERVICE

       I hereby certify on this 17th day of February 2021, a copy of the above and foregoing

document was served on all counsel via the Court’s EC/CMF system.




                                                   ____/s/ Robert T. Adams____
